EXHIBIT 99.1 News Release For more information contact: Dennis J. Zember Jr. Executive Vice President & CFO (229) 890-1111 AMERIS BANCORP REPORTS NET INCOME OF $3.6 MILLION FOR THIRD QUARTER OF 2007 AMERIS BANCORP (NasdaqGS: ABCB), Moultrie, Georgia, reported net income of $3.6 million, or $0.26 per diluted share, for the quarter ended September 30, 2007, compared to net income of $5.9 million, or $0.45 per diluted share, in the same quarter of 2006.Earnings per share in the third quarter of 2006 were positively affected by the Company’s sale of a banking charter for $1.0 million.Year to date earnings totaled $14.0 million or $1.02 per diluted share compared to $16.4 million or $1.24 per diluted share for the same period in 2006. Growth in Net Interest Income Net interest income during the third quarter of 2007 grew 6.61% to $19.1 million compared to the same quarter in 2006. Yields on earning assets increased to 7.87% in the current quarter from 7.73% in the third quarter of 2006. Average loan balances increased 16.2% to $1.6 billion during the quarter ending September 30, 2007 compared to the same period in 2006. Average deposits during the third quarter of 2007 grew 10.8% to $1.70 billion compared to $1.53 billion during the same quarter in 2006. Continued growth in loans and deposits is largely the result of successful sales efforts across the Company's footprint, particularly in growth markets such as Jacksonville, Florida and Columbia, South Carolina. Higher Levels of Provision for Loan Loss During the third quarter, additional levels of loan loss provisions were recorded associated with two problem credits that the Company believes are nearing resolution.These two problem credits amounted to 45.9% of total non-performing loans at the current quarter end.The Company has aggressively pursued collection of these credits and the current collateral values are fully recognized in current earnings at liquidation levels. These problem credits are located in an area that has recently experienced declines in value and a slowdown in real estate sales.While 1% of the Company’s loan portfolio is located in this area, only these specific credits have exhibited weakness.A broader review of the portfolio shows steady to improving criticized and classified credits and steady past dues ranging from 0.60% to 0.75% of total loans.Addressing the Company’s credit quality, Edwin W. Hortman, Jr., President and CEO, commented, “Although we’re disappointed with the condition of several loans and their impact on our results, we are encouraged that steps taken last year to tighten underwriting standards and improve collection efforts have resulted in steady quality indicators in the overall portfolio.There is no systemic credit quality issue in our portfolio and exposure to areas experiencing significant declines in real estate values are limited.” The Company’s allowance for loan losses totaled $26.4 million at the end of the third quarter of 2007 or 1.66% as a percentage of total loans versus 1.74% at September 2006.Non-performing assets increased $3.6 million during the quarter to end at $21.9 million.Non-performing assets as a percentage of loans and repossessed collateral were 1.38% at quarter end versus 0.73% at September 2006. Non-Recurring Expenses and Dilution from Expansion Projects In addition to higher than normal provision for loan losses, the Company realized other operating expenses, primarily associated with collection efforts and upgrades to operating systems necessary to support our recently centralized functions.Partially offsetting these expenses were significantly lower levels of employee incentive accruals.The net increase in these operating expenses was approximately $400,000. Expansion efforts continue in South Carolina and Jacksonville, Florida.Dilution from these activities totaled $0.02 per share for the quarter and $0.08 for the year to date period.Total loans and deposits in these markets increased to $240.5 million and $286.2 million, respectively, compared to $109.6 and $162.2 million for the same period in 2006. Non-interest Income and Efforts to Improve Efficiency Recurring non-interest income increased 10.9% during the quarter to $4.7 million from $4.2 million in the same quarter in 2006.Income from mortgage banking activities increased $236,000 or 43.1% over amounts reported in the third quarter of 2006.The Company’s efforts to recruit experienced mortgage bankers continued during the quarter.During 2007, Ameris has added approximately 20 mortgage bankers across its footprint to capture a greater share of related activity.The Company has no exposure to subprime mortgage losses and recent communications with the Company’s correspondent banks have not revealed weaknesses or funding issues. Service charges on deposit accounts also increased materially during the quarter to $3.2 million, an increase of 7.4% when compared to the same quarter in 2006.Sales efforts associated with transaction accounts and further adjustments to fee schedules are the primary reason for the increase. During the third quarter of 2007, the Company substantially completed the centralization of the remaining non-customer contact roles related to loan and deposit operations.Certain levels of overstaffing were needed as the Company transitioned to centralized processes.Management anticipates some reduction in staff during the fourth quarter of 2007 and the first quarter of 2008 as new support centers develop the necessary expertise to ensure no impact on customer service. Advertising costs were approximately $321,000 higher during the third quarter of 2007 than in the prior quarter as the Company rolled out several programs aimed at raising low cost deposit accounts and other retail activities.As a result of these sales efforts, the Company’s banking staff opened approximately 4,300 low-cost deposit accounts, a significant improvement over levels seen in previous quarters.The Company anticipates advertising costs to moderate at levels slightly lower than during the third quarter of 2007. Edwin W. Hortman, Jr. commented on the quarter, saying “The industry’s challenges with credit quality, declining real estate values and the inverted yield curve of the past year have sharpened our senses and our efforts to fine tune each part of our franchise.As we emerge from this tough period, our Company will be better prepared to outperform as we have improved disciplines around efficiency and risk management.We’re succeeding in many areas of the Company, including efforts to recruit seasoned bankers with excellent reputations, consolidation of non-customer contact roles and growth of non-interest income through areas other than service charges.I’m proud of our employees who are working hard to distinguish Ameris Bank and I’m confident that our efforts will be successful.” -1- ***** Ameris Bancorp Common Stock is quoted on the NASDAQ Global Select Market under the symbol “ABCB”. The preceding release contains statements that constitute “forward-looking statements” within the meaning of Section27A of the Securities Act of 1933, as amended, and Section21E of the Securities Exchange Act of 1934, as amended. The words “believe”, “estimate”, “expect”, “intend”, “anticipate” and similar expressions and variations thereof identify certain of such forward-looking statements, which speak only as of the dates which they were made. The Company undertakes no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events, or otherwise. Readers are cautioned that any such forward-looking statements are not guarantees of future performance and involve risks and uncertainties, and that actual results may differ materially from those indicated in the forward-looking statements as a result of various factors. Readers are cautioned not to place undue reliance on these forward-looking statements. -2- AMERIS BANCORP FINANCIAL HIGHLIGHTS (unaudited) (dollars in thousands except per share data and FTE headcount) Three Months Ended Nine Months Ended Sept June Mar. Dec. Sept. Sept Sept 2007 2007 2007 2006 2006 2007 2006 EARNINGS Net Income $ 3,570 $ 5,373 $ 5,024 $ 5,758 $ 5,954 $ 13,967 $ 16,369 PER COMMON SHARE DATA Earnings per share: Basic 0.26 0.40 0.37 0.44 0.46 1.04 1.26 Diluted 0.26 0.39 0.37 0.43 0.45 1.02 1.24 Cash Dividends per share 0.14 0.14 0.14 0.14 0.14 0.42 0.42 Book value per share (period end) 13.93 13.60 13.51 13.24 12.31 13.93 12.31 Tangible book value per share (period end) 9.51 9.16 9.06 8.73 8.58 9.51 8.58 Weighted average number of shares: Basic 13,501,663 13,485,683 13,443,850 13,044,493 13,022,400 13,477,065 12,986,788 Diluted 13,620,069 13,663,072 13,667,509 13,269,289 13,226,055 13,650,217 13,156,784 Period-end number of shares 13,539,195 13,541,476 13,527,520 13,553,002 13,033,193 13,539,195 13,033,193 Market data: High closing price 23.05 25.58 28.15 28.99 27.77 27.94 27.91 Low closing price 17.72 21.76 23.11 25.77 20.99 17.72 19.35 Period end closing price 18.08 22.47 24.33 28.18 27.07 18.08 27.07 Average daily volume 50,547 38,941 41,130 23,016 36,957 43,565 25,001 PERFORMANCE RATIOS Return on average assets 0.68 % 1.06 % 1.01 % 1.17 % 1.28 % 0.92 % 1.24 % Return on average equity 7.56 % 11.64 % 11.22 % 13.51 % 15.15 % 10.10 % 14.33 % Earning asset yield (TE) 7.87 % 7.80 % 7.85 % 7.64 % 7.73 % 7.84 % 7.49 % Total cost of funds 3.90 % 3.84 % 3.79 % 3.65 % 3.50 % 3.85 % 3.15 % Net interest margin (TE) 4.03 % 4.03 % 4.10 % 4.03 % 4.26 % 4.05 % 4.36 % Non-interest income excluding securities transactions, as a percent of total revenue (TE) 11.04 % 11.34 % 11.29 % 17.02 % 13.82 % 11.22 % 12.65 % Efficiency ratio 64.08 % 59.98 % 62.96 % 62.66 % 58.24 % 62.36 % 58.57 % CAPITAL ADEQUACY Equity to assets 8.97 % 8.98 % 8.97 % 8.73 % 8.25 % 8.97 % 8.73 % Tangible common equity to assets 6.30 % 6.24 % 6.20 % 5.95 % 5.90 % 6.30 % 5.90 % OTHER PERIOD-END DATA FTE Headcount 621 604 600 600 588 621 588 Assets per FTE $ 3,387 $ 3,393 $ 3,394 $ 3,413 $ 3,309 $ 3,387 $ 3,309 Branch locations 47 46 46 44 43 47 43 Deposits per branch location $ 36,337 $ 36,852 $ 37,228 $ 38,867 $ 38,162 $ 36,337 $ 38,162 -3- AMERIS BANCORP FINANCIAL HIGHLIGHTS (unaudited) (dollars in thousands except per share data and FTE headcount) Three Months Ended Nine Months Ended Sept June Mar. Dec. Sept. Sept Sept 2007 2007 2007 2006 2006 2007 2006 INCOME STATEMENT Interest income Interest and fees on loans $ 33,479 $ 31,573 $ 30,760 $ 29,175 $ 28,553 $ 95,811 $ 78,384 Interest on taxable securities 3,480 3,434 3,337 3,032 2,986 10,252 8,678 Interest on nontaxable securities 175 176 179 174 156 530 381 Interest on deposits in other banks 317 659 1,042 1,626 899 2,017 1,956 Interest on federal funds sold - 1 91 73 30 92 188 Total interest income 37,451 35,842 35,409 34,080 32,624 108,702 89,587 Interest expense Interest on deposits 15,877 15,540 15,205 14,392 12,600 46,621 31,207 Interest on federal funds purchased and securities sold under agreements to repurchase 43 34 59 62 37 137 118 Interest on other borrowings 2,450 1,939 1,727 1,713 2,090 6,115 6,300 Total interest expense 18,370 17,512 16,991 16,167 14,727 52,873 37,625 Net interest income 19,081 18,330 18,419 17,913 17,897 55,829 51,962 Provision for loan losses 2,964 936 507 713 713 4,407 2,124 Net interest income after provision for loan losses 16,117 17,394 17,911 17,200 17,184 51,422 49,838 Noninterest income Service charges on deposit accounts 3,197 3,066 2,870 3,665 2,978 9,133 8,535 Mortgage banking activity 783 799 683 639 547 2,265 1,495 Other non-interest income 680 769 972 2,718 1,730 2,422 2,960 Gain(loss) on sale of securities (69 ) 8 - - (3 ) (61 ) (308 ) Total noninterest income 4,591 4,643 4,525 7,023 5,252 13,759 12,682 Noninterest expense Salaries and employee benefits 7,438 7,492 7,732 7,445 7,131 22,662 19,797 Equipment and occupancy expense 1,757 1,718 1,676 2,281 1,658 5,151 4,555 Amortization of intangible assets 324 324 324 322 344 973 785 Other operating expenses 5,650 4,245 4,712 5,577 4,348 14,607 12,723 Total noninterest expense 15,170 13,780 14,444 15,626 13,481 43,394 37,860 Operating Profit 5,539 8,257 7,992 8,597 8,955 21,787 24,660 Provision for income taxes 1,968 2,884 2,968 2,838 3,001 7,820 8,291 Net Income $ 3,570 $ 5,373 $ 5,024 $ 5,759 $ 5,954 $ 13,967 $ 16,369 Diluted earnings per share 0.26 0.39 0.37 0.43 0.45 1.02 1.24 -4- AMERIS BANCORP FINANCIAL HIGHLIGHTS (unaudited) (dollars in thousands except per share data and FTE headcount) Sept. June Mar. Dec. Sept. 2007 2007 2007 2006 2006 PERIOD-END BALANCE SHEET Assets Cash and due from banks $ 58,281 $ 50,328 $ 49,640 $ 66,856 $ 54,093 Federal funds sold & interest bearing balances 22,910 16,342 94,496 135,232 148,118 Securities available for sale, at fair value 301,989 300,642 300,322 283,192 266,546 Loans 1,593,014 1,556,862 1,475,869 1,442,951 1,373,071 Less: allowance for loan losses 26,434 25,032 25,113 24,863 23,905 Loans, net 1,566,581 1,531,831 1,450,756 1,418,088 1,349,166 Premises and equipment, net 54,639 52,385 47,251 46,604 42,266 Intangible assets, net 5,126 5,450 5,775 6,099 5,640 Goodwill 54,675 54,629 54,419 54,365 42,933 Other assets 38,939 37,466 33,754 37,106 37,142 Total Assets $ 2,103,139 $ 2,049,073 $ 2,036,413 $ 2,047,542 $ 1,945,904 Liabilities Deposits: Noninterest-bearing demand $ 192,706 $ 200,849 $ 197,845 $ 221,592 $ 226,939 Interest-bearing demand 586,891 576,309 574,089 545,564 517,300 Savings 57,080 60,243 64,182 63,255 66,645 Time deposits 871,177 857,785 876,391 879,752 830,082 Total deposits 1,707,855 1,695,185 1,712,507 1,710,163 1,640,966 Federal funds purchased & securities sold under agreements to repurchase 32,359 6,966 5,370 15,933 6,725 Other borrowings 116,500 105,500 75,500 75,500 76,287 Other liabilities 15,560 15,054 18,003 24,945 19,217 Subordinated deferrable interest debentures 42,269 42,269 42,269 42,269 42,269 Total liabilities 1,914,543 1,864,974 1,853,649 1,868,810 1,785,464 Stockholders' equity Common stock 14,869 14,868 14,850 14,850 14,356 Capital surplus 82,308 82,019 81,620 81,481 67,728 Retained earnings 103,805 102,124 98,631 95,523 91,589 Accumulated other comprehensive loss (1,617 ) (4,231 ) (1,744 ) (2,529 ) (2,640 ) Less treasury stock (10,769 ) (10,681 ) (10,593 ) (10,593 ) (10,593 ) Total stockholders' equity 188,597 184,099 182,764 178,732 160,440 Total liabilities and stockholders' equity $ 2,103,139 $ 2,049,073 $ 2,036,413 $ 2,047,542 $ 1,945,904 Other Data Earning Assets 1,917,914 1,873,846 1,870,687 1,861,375 1,787,735 Intangible Assets 59,801 60,079 60,193 60,464 48,573 Interest bearing liabilities 1,706,277 1,649,071 1,637,801 1,622,273 1,539,308 Average Assets 2,069,715 2,030,018 2,014,040 1,946,772 1,851,073 Average Stockholders' Equity 187,290 185,177 181,645 169,135 155,922 -5- AMERIS BANCORP FINANCIAL HIGHLIGHTS (unaudited) (dollars in thousands except per share data and FTE headcount) Three Months Ended Nine Months Ended Sept June Mar. Dec. Sept. Sept Sept 2007 2007 2007 2006 2006 2007 2006 ASSET QUALITY INFORMATION Allowance for loan losses Balance at beginning of period $ 25,032 $ 25,113 $ 24,863 $ 23,905 $ 23,366 $ 24,863 $ 22,294 Acquired Reserves - - - 1,024 - - - Provision for loan loss 2,964 936 507 713 713 4,407 2,124 Charge-offs 1,806 1,327 787 1,635 744 3,919 2,502 Recoveries 244 309 530 856 570 1,083 1,989 Net charge-offs (recoveries) 1,562 1,018 257 779 174 2,837 513 Ending balance $ 26,434 $ 25,032 $ 25,113 $ 24,863 $ 23,905 $ 26,434 $ 23,905 As a percentage of loans 1.66 % 1.61 % 1.70 % 1.72 % 1.74 % 1.66 % 1.74 % As a percentage of nonperforming loans 135.81 % 154.51 % 282.46 % 361.54 % 283.37 % 135.81 % 283.37 % As a percentage of nonperforming assets 120.37 % 136.90 % 252.93 % 285.29 % 237.91 % 120.37 % 237.91 % Net Charge-off information Charge-offs Commercial $ 1,358 $ 959 $ 353 $ 1,078 $ 300 $ 2,669 $ 634 Installment 423 82 146 385 159 651 489 Real Estate 25 286 288 145 280 599 1,299 Agriculture - - - 7 4 - 7 Other - - - 20 1 - 73 Total charge-offs 1,806 1,327 787 1,635 744 3,919 2,502 Recoveries Commercial 141 192 357 356 481 690 1,172 Installment 70 100 121 107 61 291 370 Real Estate 31 17 51 362 21 100 383 Agriculture 1 - 0 31 4 2 36 Other - 3 - 28 Total recoveries 244 309 530 856 570 1,083 1,989 Net charge-offs (recoveries) $ 1,562 $ 1,018 $ 257 $ 779 $ 174 $ 2,837 $ 513 Non-accrual loans 19,464 16,201 8,891 6,877 8,436 19,464 8,436 Foreclosed assets 2,497 2,084 1,038 1,838 1,612 2,497 1,612 Total non-performing assets 21,961 18,285 9,929 8,715 10,048 21,961 10,048 Non-performing assets as a percent of loans and foreclosed assets 1.38 % 1.17 % 0.67 % 0.60 % 0.73 % 1.38 % 0.73 % Net charge offs as a percent of loans (Annualized) 0.39 % 0.26 % 0.07 % 0.22 % 0.05 % 0.24 % 0.05 % -6-
